Name: 2008/677/EC: Commission Decision of 28Ã July 2008 amending Decision 2006/784/EC as regards the authorisation of a method for grading pig carcases in France (notified under document number C(2008) 3803)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  means of agricultural production;  Europe
 Date Published: 2008-08-19

 19.8.2008 EN Official Journal of the European Union L 221/30 COMMISSION DECISION of 28 July 2008 amending Decision 2006/784/EC as regards the authorisation of a method for grading pig carcases in France (notified under document number C(2008) 3803) (Only the French text is authentic) (2008/677/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Decision 2006/784/EC (2) authorises seven methods for grading pig carcases in France. (2) To simplify measuring operations, France has requested the Commission to authorise the replacement of the formula used in the Capteur Gras/Maigre  Sydel (CGM) method of grading pig carcases and has presented the results of its dissection trials in the second part of the protocol provided for in Article 3(3) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (3) Examination of this request has revealed that the conditions for authorising this grading method are fulfilled. (4) Decision 2006/784/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/784/EC is hereby amended in accordance with the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 28 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 318, 17.11.2006, p. 27. Decision as last amended by Decision 2008/293/EC (OJ L 98, 10.4.2008, p. 16). (3) OJ L 285, 25.10.1985, p. 39. Regulation as last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). ANNEX In the Annex to Decision 2006/784/EC, Part 1 (Capteur Gras/Maigre  Sydel (CGM)), point 3 is replaced by the following: 3. The lean meat content of carcases shall be calculated using the following formula: = 62,19  0,729 G2 + 0,144 M2 where: = the estimated percentage of lean meat in the carcase, G2 = the thickness of the fat (including rind), between the third and fourth last ribs, at 6 cm off the dorsal midline, at a trajectory parallel to this line (in millimetres), M2 = the thickness of the muscle, between the third and fourth last ribs, at 6 cm off the dorsal midline, at a trajectory parallel to this line (in millimetres). This formula shall be valid for carcases weighing between 45 and 125 kg.